Motion for reargument denied. Upon the appeal herein, the Court of Appeals affirmed the finding of the Appellate Division that there was an implied Agreement between the parties to defer payment of attorney’s fees until defendant was financially able and that defendant became financially able on May 24, 1946. By the terms of this agreement, as found by the Appellate Division and affirmed by this court, payment of the reasonable value of services rendered was due on May 24, 1946 and the cause of action accrued at that time. Interest on judgment entered should be “computed from the earliest ascertainable date the cause of action existed” (CPLR 5001, subd. [b]). [See 21 N Y 2d 821.]